Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on January 30, 2020. 

2. Claims 1-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “receiving an update package at a first HVAC device of a plurality of HVAC devices via a network, the update package including: an identification of a plurality of device models; a plurality of software updates, each of the software updates corresponding to one of the plurality of device models; determining that a device model for the first HVAC device is identified by the update package; in response to a determination that the device model for the first HVAC device is identified by the update package, extracting a first software update corresponding to the device model for the first HVAC device from the update package and installing the first software update on the first HVAC device; and transmitting the first update package to a second HVAC device of the plurality of HVAC devices via the network,” in independent claim 1, 
“an update package comprising an identification of an update package version; an identification of a plurality of device models; and a plurality of software updates, each of the software updates corresponding to one of the plurality of device models; a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receive the update package at a first HVAC device of a plurality of HVAC devices via a network; determine that a device model for the first HVAC device is identified by the update package; and in response to a determination that the device model for the first HVAC device is identified by the update package, extract a first software update corresponding to the device model for the first HVAC device from the update package and installing the first software update on the first HVAC device; and transmit the first update package to a second HVAC device of the plurality of HVAC devices via the network,” in independent claim 8,
“a first HVAC system in a first building connected to a network and a second HVAC system in a second building to the network, the first HVAC system comprising a first plurality of HVAC devices and the second HVAC system comprising a second plurality of HVAC devices, a first device of the first plurality of HVAC devices comprising a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receive the update package at the first HVAC device of the first plurality of HVAC devices via the network; determine that a device model for the first HVAC device is identified by the update package; and in response to a determination that the device model for the first HVAC device is identified by the update package, extract a first software update corresponding to the device model for the first HVAC device from the update package and installing the first software update on the first HVAC device; and transmit the first update package to a second HVAC device of the second plurality of HVAC devices via the network,” in independent claim 15,
which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192